Order and judgment (one paper), Supreme Court, New York County (Nicholas Figueroa, J.), entered January 29, 2002, which denied petitioner’s application to annul respondent’s determination denying petitioner’s application for accident disability retirement benefits and dismissed the petition, unanimously affirmed, without costs.
The Medical Board’s finding that petitioner is not disabled is supported by some credible evidence, including its own physical examinations of petitioner, and therefore cannot be disturbed (see Matter of Toole v Board of Trustees of N.Y. City Police Pension Fund, 306 AD2d 55 [2003], citing Matter of Borenstein v New York City Employees’ Retirement Sys., 88 NY2d 756, 760-761 [1996]; Matter of Barden v New York City Employees’ Retirement Sys., 291 AD2d 215 [2002]). We have considered and rejected petitioner’s other arguments. Concur — Buckley, P.J., Nardelli, Mazzarelli, Ellerin and Lerner, JJ.